            Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 1 of 11




 1     DEHAY & ELLISTON, LLP
       William H. Armstrong, SBN 40650
 2     Mahsa Kashani Tippins, SBN 242685
       100 Pringle Avenue, Suite 700
 3     Walnut Creek, California 94596
       Telephone: (510) 433-1830
 4     Facsimile: (866) 611-8690
 5     E-mail: barmstrong@dehay.com
       E-mail: mktippins@dehay.com
 6
       Attorneys for Defendant
 7     Exxon Mobil Corporation
 8

 9

10                                  UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                          SAN FRANCISCO

13   DEBBIE L. VIALE, Individually and as          No. 3:19-cv-00038-MMC
     Personal Representative of the Estate of
14   RONALD VIALE, Deceased; and,                  EXXON MOBIL CORPORATION’S
     AMBER JACOBS, an Individual,                  STATEMENT OF RECENT DECISION
15

16                    Plaintiffs,                  Judge:     Hon. Maxine M. Chesney
                                                   Hearing:   June 26, 2020
17             vs.                                 Time:      9:00 a.m.
18   AIR & LIQUID SYSTEMS
19   CORPORATION, et al.,

20                    Defendants.

21

22

23

24

25

26




                DEFENDANT EXXON MOBIL CORPORATION’S STATEMENT OF RECENT DECISION
         Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 2 of 11




 1                  Pursuant to Civil Local Rule 7-3(d)(2), Defendant Exxon Mobil Corporation

 2   respectfully submits this Statement of Recent Decision to bring to the Court’s attention the

 3   opinion of the California Court of Appeal, Second Appellate District, Division Eight, in

 4   Sherry Horne, et al., v. Ahern Rentals, Inc., Case No. B299605, 2020 Cal.App. LEXIS 517, a

 5   true and correct copy of which is attached as Exhibit A.

 6                  The decision was filed on June 10, 2020 and Exxon Mobil Corporation’s Reply in

 7   Support of Motion for Summary Judgment or, in the Alternative, Partial Summary Judgment was

 8   filed on June 3, 2020 (see Dkt. No. 262). The noticed hearing date for Exxon’s Motion for

 9   Summary Judgment or, in the Alternative, Patrial Summary Judgment is set for June 26, 2020.

10   The decision is therefore appropriate for consideration by the Court. See Civil L.R. 7-3(d)(2).

11   (“Before the noticed hearing date, counsel may bring to the Court’s attention a relevant judicial

12   opinion published after the date the opposition or reply was filed by filing and serving a

13   Statement of Recent Decision, containing a citation to and providing a copy of the new

14   opinion—without argument.”)

15

16   DATED: June 16, 2020                                 DEHAY & ELLISTON, LLP

17

18
                                                   By:
19                                                        Mahsa Kashani Tippins, CA SBN 242689
                                                                 Attorneys for Defendant
20
                                                                Exxon Mobil Corporation
21

22

23

24

25

26


                                                      2

              DEFENDANT EXXON MOBIL CORPORATION’S STATEMENT OF RECENT DECISION
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 3 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 4 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 5 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 6 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 7 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 8 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 9 of 11
Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 10 of 11
         Case 3:19-cv-00038-MMC Document 269 Filed 06/16/20 Page 11 of 11




 1                   PROOF OF SERVICE BY ELECTRONIC TRANSMISSION

 2                  Debbie L. Viale, et al., vs. Air & Liquid Systems Corporation, et al.
                         United States District Court No. 3:19-cv-00038-MMC
 3

 4

 5                  I, Beth D. Self, declare that am, and was at the time of service of the document

 6   herein referred to, over 18 years of age, not a party to this action and a citizen of the United

 7   States. I am employed in the County of Contra Costa, California by DeHay & Elliston, LLP and

 8   my work email address is bself@dehay.com and my work mailing address is 100 Pringle

 9   Avenue, Suite 700, Walnut Creek, California 94596.

10                  On June 16, 2020, I electronically served the following document via CM/ECF by

11   filing and electronically serving the document mentioned below, via CM/ECF system, to

12   Plaintiffs’ counsel and to the recipients designated on the Transaction Receipt located on the

13   CM/ECF website:
                          DEFENDANT EXXON MOBIL CORPORATION’S
14
                              STATEMENT OF RECENT DECISION
15

16                  I declare under penalty of perjury under the laws of the United States of America

17   that the above is true and correct. Executed on June 16, 2020, at Fairfield, California.

18

19
                                                                           Beth D. Self
20

21

22

23

24

25

26




                            PROOF OF SERVICE BY ELECTRONIC TRANSMISSION
